Citation Nr: 1713803	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

This matter was originally before the Board in July 2015, when the claim herein was reopened and remanded on the merits for additional evidentiary development.  
It now returns for appellate review.  

In his October 2011 substantive appeal, which in part, perfected the issue currently before the Board, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  VA correspondence in March 2015 notified the Veteran that a Board hearing had been scheduled for April 17, 2015.  However, the Veteran did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2016).

Since the last issuance, in February 2016, of a supplemental statement of the case, issued for entitlement to service connection for a left shoulder disability, additional evidence has been associated with the record.  Specifically, a March 2016 posttraumatic stress disorder disability benefits questionnaire is of record.  The Veteran did not waive review of this evidence by the Agency of Original Jurisdiction (AOJ).  However, this evidence is not relevant to the Veteran's claim on appeal.  Thus, a remand for AOJ consideration of this evidence is not warranted.


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has a current left shoulder disability incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.



CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2008 pre-adjudication letter satisfied the duty to notify provisions with respect to service connection on a direct incurrence basis and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating with respect to his left shoulder disability.  Furthermore, a subsequent February 2009 pre-adjudication letter also notified the Veteran of the regulations pertinent to a claim to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen his claim for service connection for a left shoulder disability, which, as noted above, was reopened in the July 2015 Board decision.  See Kent v. Nicholson, 20 Vet. App 1 (2006).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, and VA and private medical records.  Additionally, pursuant to the July 2015 Board remand, additional updated VA treatment records were obtained and associated with the record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Additionally, the record contains a March 2006 examination report and opinion related to the left shoulder.  The record also contains an October 2008 VA joints examination report which addressed the Veteran's left shoulder disability.  Further, pursuant to the Board's July 2015 remand, a VA shoulder and arm examination was scheduled for the Veteran in September 2015, in order to obtain a medical opinion addressing the etiology of the Veteran's claimed left shoulder disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  However, the Veteran did not report for the examination.  The record does not reflect that he has requested an additional examination, or presented good cause as to why the examination for which he failed to report should be rescheduled.  38 C.F.R. §§ 3.159 (c)(4), 3.655 (2016).  The record reflects the Veteran was notified in October 2015 correspondence that he failed to report for the September 2015 examination and that he should inform VA of any change of address or of phone numbers.  The October 2015 letter also informed the Veteran that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  The record does not reflect the Veteran responded to this notification.  

Assisting the Veteran "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although an additional VA examination would have been useful to decide the claim on appeal, the Board finds that there has been substantial compliance with its prior remand, as the RO met its duty to attempt to provide the Veteran a VA examination.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all available evidence has been obtained and that there is sufficient evidence of record to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim. 

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks entitlement to service connection for a left shoulder disability.  Throughout the pendency of the appeal, the Veteran primarily asserted that his left shoulder pain onset in service.  

The Veteran satisfies the existence of the present disability standard with regard to a left shoulder disability.  An October 2008 VA joints examination report found normal mineralization and soft tissues, normal joint spaces with no evidence of intrinsic bony lesions subluxation or injury and noted an impression of grossly unremarkable left shoulder.  The October 2008 VA joints examination report provided a diagnosis of arthralgia/strain left shoulder but also noted no abnormal musculoskeletal pathology of the left shoulder was found.  Moreover, a diagnosis of arthralgia is merely a diagnosis of pain.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012).  As pain alone is not considered to be a disability for VA purposes, the diagnosis of arthralgia in and of itself is not sufficient to support a claim of service connection for a left shoulder disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Additionally, a December 2011 VA treatment record provided an assessment of left shoulder pain with suspected subacromial bursitis; however, subacromial bursitis was not subsequently endorsed as a diagnosis.  Additional VA treatment records reflect physical therapy for the Veteran's left shoulder but did not endorse a diagnosis.  Thus, the Board finds that disability, best characterized as left shoulder strain, as provided by October 2008 examination report, has been demonstrated and the first element of service connection has been met.  

Turning to the second element of service connection, the preponderance of the evidence is against a finding of an in-service event, injury, or disease.  During a March 2006 VA examination, the Veteran reported no specific injury to his left shoulder while in the military, but that it would often bother him because of physical training.  The March 2006 examination report also documented that the Veteran reported a back injury, but not a left shoulder injury, which occurred in Iraq in January 2005, when another soldier fell off a truck onto him and he was pushed backwards and fell onto the ground.

During the October 2008 VA examination, the Veteran reported that he had a service related shoulder injury while on active duty.  A January 2011 VA treatment record noted the Veteran reported left shoulder pain since 2005, as he hurt himself a few times while in the service.  In particular, the Veteran reported another solider fell off a vehicle on top of him and he had to block him while holding the gun and all the heavy gear and sustained an impact to his face and the left side of his body.  Such is generally consistent with the March 2006 examination report, as described above, during which the Veteran reported a back injury, but not a left shoulder injury.  A December 2011 VA treatment record noted the Veteran reported left shoulder shoulder pain started in 2004 after a shoulder injury.  In his October 2011 substantive appeal, the Veteran reported his medical records from his service in Iraq were not annotated correctly to reflect the disabilities at issue including left shoulder pain.  

The Veteran's service treatment records are silent for a diagnosis of a left shoulder disability or complaints of left shoulder pain.  Specifically a May 2003 post deployment examination did not note any issues with respect to the left shoulder, but did note headaches, back pain, muscle aches, skin disease or rashes, difficulty remembering, diarrhea, frequent indigestion and vomiting.  Moreover, with respect to a question regarding any concerns about possible exposures or events during this deployment that that may affect health, the Veteran only reported an issue with his left knee, but did not report a left shoulder issue.  Furthermore, in a November 2005 Report of Medical History, conducted prior to separation from service, the Veteran checked "no" to a question regarding a painful shoulder, elbow, or wrist.  In addition, a November 2005 Report of Medical Assessment, also conducted prior to separation, reported back pain but did not indicate any left shoulder problems.  The Board finds that if the Veteran had experienced left shoulder pain while in service in Iraq, it would have been reasonable for him to have reported it, if not during his service in Iraq, then shortly thereafter, specifically in his May 2003 post deployment examination or November 2005 separation examination.  Again, the Board emphasizes that the Veteran's November 2005 in-service examination, conducted prior to separation, reflected that his left shoulder was within normal limits upon clinical examination.  As such, the preponderance of the evidence is against a finding of an in-service event, injury or disease.

Nevertheless, Board finds, even assuming the presence of an in-service event, injury or disease, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between current low back disability and an in-service disease or injury, has not been met.  There is no competent, credible clinical evidence of record that any current left shoulder disability is causally related to active service.  As discussed earlier, the Board remanded the case to obtain a medical opinion addressing any relationship between the Veteran's current left shoulder disability and his service.  However, the Veteran did not report to the scheduled VA examination.  If a veteran desires help with his claim, he must cooperate with VA's efforts to assist him, to include reporting for scheduled examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood, 1 Vet. App. at 193.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Here, the record contains March 2006 and October 2008 VA examination reports, which provided nexus opinions.  The March 2006 VA examiner provided an assessment of bilateral shoulder pain, but also noted such was nonservice-connected, as there was no mention of shoulder injury in the Veteran's claims file and physical examination was normal, bilaterally.

The October 2008 VA examiner found, in part, that the Veteran's left shoulder issue was unrelated to service as service medical records were silent as to this issue.  The October 2008 examiner also noted the Veteran sustained a December 2007 left bicep injury due to heavily lifting while moving from a prior apartment.  The October 2008 VA examiner appeared to find, albeit stated imprecisely, that overall there was no evidence in the claims file, service medical records, or review of the whole case, that any of this Veteran's current left shoulder condition, which service medical records were silent regarding, was most likely related to left biceps/left shoulder injury in December 2007 and this condition most likely would have happened and worsened with time even without military service and thus not caused by or related to the military service.

The Board has also considered the lay evidence of record.  As noted above, in statements and in VA treatment records, the Veteran linked his left shoulder disability to service.  Specifically, as noted above, in a January 2011 VA treatment record the Veteran reported an in-service left shoulder injury when another solider fell off a vehicle on top of him.  The Board acknowledges that the Veteran is competent to describe the experiences that he was able to perceive through the use of his senses, such as left shoulder pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus. See Jandreau, 492 F.3d at 1377.  However, as the origin or cause of the Veteran's current left shoulder disability is not a simple question that can be determined based on mere personal observation by a lay person, the lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's left shoulder strain is related to active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of his left shoulder strain.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay statements provided by the Veteran are not competent evidence for purposes of establishing service connection. 

A left shoulder strain cannot be service-connected on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  While the Veteran has a current diagnosis of left shoulder strain, a left shoulder strain is not a specifically enumerated chronic disease, nor is it encompassed by a broader listed term.  38 C.F.R. § 3.309 (a).  As such, service connection based on the presumption in favor of a certain chronic disease is not warranted.  

Additionally, despite the Veteran's assertions of persistent left shoulder pain since service, service connection for a left shoulder strain is not warranted based on continuity of symptomatology.  38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331.  A left shoulder strain is not a specifically listed as a disease for which continuity of symptomatology applies, nor is it encompassed by a broader listed term.  38 C.F.R. § 3.309 (a).  Moreover, the March 2006 VA examination report found, although the Veteran reported left shoulder pain, the Veteran's shoulders were normal bilaterally.  Therefore, a left shoulder strain is not eligible for service connection based on continuity of symptomatology.  38 C.F.R. § 3.309 (a); Walker, 708 F.3d 1331.

In sum, the evidence of record is negative for clinical evidence that any current left shoulder disability is related to active service.  The clinical records do not indicate that the Veteran's service was a possible cause of any current left shoulder disability, except as such documented the Veteran's own assertions.  To the contrary, the March 2006 and October 2008 VA examination reports indicated that the Veteran's current left shoulder symptomatology was less likely than not incurred in or caused by an in-service injury, event, or illness.

The Board has considered the benefit of the doubt doctrine, under 38 U.S.C.A. § 5107 (West 2015), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


